Citation Nr: 1605294	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  13-01 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating for residuals of a gunshot injury of the left forearm, to include scarring.

2.  Entitlement to an initial compensable rating for abdominal scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1970 until March 1973, with service in the Republic of Vietnam for which he was awarded a Purple Heart.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In the April 2009 rating decision, the RO granted service connection for abdominal scars, and assigned a non-compensable rating effective September 8, 2008; confirmed and continued the evaluation of posttraumatic stress disorder (PTSD) at 30 percent; confirmed and continued the evaluation of gunshot wound of the left forearm at 30 percent; and confirmed and continued the evaluation of incomplete ulnar and radial nerve palsy at 30 percent.  In his substantive appeal, the Veteran clarified that he only wished to continue his appeal with regard to the issues of entitlement to an initial compensable rating for abdominal scarring and for an increased rating for residuals of a gunshot wound to the left forearm, to include scarring.  The Board has limited its scope accordingly.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

The Veteran is currently service-connected for the following in regard to his left forearm: gunshot wound of the left forearm with injury to muscle group VII, rated as 30 percent disabling under 38 C.F.R. § 4.73, Diagnostic Code (DC) 5307 (2015); incomplete ulnar and radial nerve palsy of the left forearm, rated as 30 percent disabling under 38 C.F.R. § 4.124a, DC 8516 (2015); and residuals of a fracture of the left ulna, rated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5211 (2015).  

As noted above, the Veteran is not appealing the evaluation of incomplete ulnar and radial nerve palsy of the left forearm, nor is he appealing the evaluation for residuals of a fracture of the left ulna.  In addition, the Board notes that the Veteran is currently receiving the maximum allowable disability rating of 30 percent under DC 5307 for an injury to muscle group VII of the non-dominant arm, as the record reflects that the Veteran's left arm is his non-dominant arm.  On appeal, the Veteran has specifically argued that he is entitled to a higher rating based on scarring from his service-connected gunshot wound.  

The Veteran has not yet received a separate examination or evaluation for the scarring from his gunshot wound.  In December 2008, the Veteran was afforded a VA examination for his left arm, which included some discussion regarding the Veteran's left arm scars.  Since that time, the Veteran has indicated that his condition has worsened in severity.  The Board concludes that a remand is necessary to afford the Veteran a VA scars examination to assess the current severity of his scarring due to the gunshot wound to his left arm.  Caffrey v. Brown, 6 Vet. App. 377 (1994).

In addition, the Veteran seeks an initial compensable rating for abdominal scarring.  The issue of entitlement to service-connection for abdominal scarring was first raised by the RO based on statements made by the December 2008 VA examiner.  Upon physical examination, the December 2008 VA examiner noted that there was a large scar and abdominal wall defect where skin grafting was harvested to repair the Veteran's left arm.  As the Veteran did not specifically file a claim for service-connection for abdominal scarring, the RO did not send him a VCAA notice pertaining to that claim.  In addition, while the RO granted service-connection for abdominal scarring and assigned a non-compensable rating under 38 C.F.R. § 4.118, DC 7802 (2015), the Veteran was never afforded a VA scars examination.  On appeal, the Veteran's representative has argued that the Veteran's abdominal scars are more appropriately contemplated by DC 7801.  Accordingly, the Board finds that a remand is necessary to afford the Veteran a comprehensive VA scars examination that addresses the rating criteria for each DC under which the Veteran's abdominal scarring could be rated.  

Lastly, any outstanding, pertinent VA or private medical records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a VCAA notice letter pertaining to his claim for an increased rating for abdominal scarring.

2.  Send the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization, so that any additional evidence pertinent to the claims on appeal that is not currently of record can be obtained.

3.  Obtain all outstanding, pertinent VA medical records.  If any requested outstanding records cannot be obtained, the Veteran should be notified.

4.  Then, schedule the Veteran for an appropriate VA examination to ascertain the current severity of the Veteran's scars related to his service-connected gunshot wound to the left forearm, to include scarring on the left forearm and abdomen.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All necessary and appropriate tests must be performed and their results documented.

The VA examiner is asked to identify any and all scars related to the Veteran's service-connected gunshot wound, to include scars on the left forearm and abdomen.  For each scar identified, the examiner must provide all information required for rating purposes, to include but not limited to, the accurate size of the scars, and whether such scars are painful, unstable, deep, superficial, linear, or non-linear.  The examiner is also asked to determine whether there are any disabling effects caused by the Veteran's scars.

A complete rationale for all opinions must be provided.  

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, if in order, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

